Citation Nr: 0713327	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-18 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left shoulder injury, to include adhesive capsulitis and 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The Board remanded this appeal back to the RO in December 
2004 and August 2006 for further development of the record.  

The veteran's appeal also initially included the issue of an 
increased evaluation for the service-connected residuals of a 
low back injury.  In an August 2006 decision, the Board 
denied the claim for increase.  Therefore, this issue is no 
longer on appeal before the Board, despite being addressed in 
a subsequent November 2006 Supplemental Statement of the Case 
(SSOC).  

The Board observes that, in a February 2007 VA form 646 
statement, the veteran continues to express disagreement with 
the assigned evaluation for the service-connected residuals 
of a low back injury.  The Board construes this statement as 
a claim for entitlement to an increased evaluation for the 
service-connected residuals of a low back injury and refers 
this matter back to the RO for any indicated action.  



FINDINGS OF FACT

1.  The currently demonstrated left shoulder adhesive 
capsulitis is not shown to be due a rotator cuff injury or 
the result of another event or incident of the veteran's 
period of active military service.  

2.  The veteran is shown to have arthritis of the left 
shoulder that as likely as not is due to an old sprain injury 
consistent with the one that he sustained while on active 
duty.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by left shoulder 
adhesive capsulitis is not due to disease or injury or that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left shoulder arthritis is due to an 
injury or that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By an August 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

During service, the veteran was seen for complaints of a left 
shoulder injury on in January 1999 after an automobile 
accident when his car rolled.  He reported experiencing pain 
from the AC joint and around the neck area.  He remained 
stiff around the left shoulder area.  The assessment at the 
time was that of possible rotator cuff injury.  

At the time of a June 2000 VA examination, the veteran 
reported no complaints or symptoms pertaining to the left 
shoulder region.  

In a July 2003 treatment record, the veteran reported having 
left shoulder discomfort, but it was not clear when this 
started.  The veteran was diagnosed with left shoulder 
bursitis.  

In a November 2003 treatment record, the veteran complained 
of having left shoulder pain.  He related the history of his 
injury and current symptoms.  He stated the pain was 
localized in his left shoulder as well as the trapezius area.  
He added that the pain radiated to his neck.  He denied any 
paraesthesias, numbness, or tingling in his arm.  He did have 
an occasional weakness with his grip.  

There was no localized tenderness in the shoulder region.  He 
had full range of motion and good distal pulses.  He did not 
demonstrate any noticeable decrease in strength.  Further 
shoulder x-ray studies were within normal limits.  He was 
diagnosed with left shoulder pain.  

The examiner opined that the pain was most likely secondary 
to an old sprain and osteoarthritis.  It was recommended he 
undergo physical therapy for strengthening in order to 
decrease pain and increase his function.  

In an April 2005 treatment record, the veteran reported that 
the episodic left shoulder pain was worse with activities 
that involved overhead reaching.  He experienced occasional 
night pain.  He was not able to localize the pain, but 
pointed to his anterior and lateral aspect of the shoulder as 
locations of pain.  

The veteran had well-developed shoulder muscles with no signs 
of atrophy.  He was minimally tender to palpation at the 
acromioclavicular joint (AC joint).  He had full passive 
range of motion.  On active range of motion, he had forward 
flexion to 150 degrees, abduction to 90 degrees limited by 
pain, external rotation to 70 degrees, and internal rotation 
to L1.  

The X-ray studies showed minimal evidence of AC joint 
arthrosis; however, the glenohumeral joint was otherwise 
unremarkable.  The veteran was diagnosed with a small rotator 
cuff tear with mild symptoms.  Limitation of motion was due 
primarily to pain.  He was offered a subacromial injection to 
relieve pain, but refused. 

During a November 2005 VA examination, the veteran reported 
that he was involved in an automobile accident during service 
which resulted in his current left shoulder symptoms.  He 
complained of having pain that radiated from his shoulder 
down his arm and up into his cervical spine.  

The veteran described it as an episodic pain that increased 
with activity.  He stated he had significant night pain and 
pain with overhead activity.  He reported that he had not 
undergone any physical therapy for his shoulder condition.  
He took Vicodin for relief of the pain symptoms.   

The veteran was reported to have diffuse, nonspecific, 
anterior shoulder pain.  He had significant wincing with 
palpation of his trapezius as well as over his AC joint.  He 
had no bicep tenderness to palpation.  

On testing, the veteran had active forward flexion to 85 
degrees.  Passively, he had forward flexion to 140 degrees, 
but became significantly guarded in limitations of his pain.  
He had external rotation to 45 degrees and internal rotation 
to the posterior superior iliac spine on the left.  

He had full elbow flexion, extension, pronation, and 
supination without limitation or pain.  Repetitive motion did 
increase pain, fatigue, weakness, and limited range of motion 
and the veteran was significantly guarded and winced with 
even minimal movements.  

The VA examiner noted that it was difficult to assess the 
motor examination and questioned the veteran's 
cooperativeness.  The veteran demonstrated significant 
wincing with any attempt at resistance testing.  He was 
nontender to palpation over his biceps tendon.  He had 
tenderness to palpation over his AC joint.  

There was no crepitus.  He had significant pain with cross-
arm abduction; it was diffusely localized and not specific to 
the AC joint.  He denied having pain with Speed and Jorgenson 
maneuvers; he did not appear to be giving full effort with 
attempted resistant supination of his elbow.  

The veteran had no radicular symptoms.  However, he did 
report previous incidents of radicular pain.  Repetitive 
testing did decrease his range of motion and increased his 
pain and fatigue.  The X-ray studies showed minimal 
degenerative changes of the AC joint of the left shoulder.  
The glenohumeral head was well located with no evidence of 
any cystic changes consistent with any substantial rotator 
cuff pathology.  

The examiner diagnosed the veteran with adhesive capsulitis.  
The examiner stated he saw no connection between the 
veteran's in-service injury and his current condition.  

The examiner added that an April 2005 treatment record had 
shown significant improvement in range of motion and opined 
that disuse had developed into significant adhesive 
capsulitis.  The examiner further commented that the adhesive 
capsulitis was not likely related to the in-service injury 
because the treatment in April had shown findings that would 
exclude any rotator cuff pathology.  The examiner again 
opined that his complaints were now secondary to adhesive 
capsulitis.  

In a February 2006 statement, the veteran's private physician 
noted that an MRI scan had been read as normal, but did seem 
to have some degenerative changes of the AC joint.  His X-ray 
studies were also noted to show some spurring and 
degenerative changes.  

Given its review of the record, the Board notes that the 
recent VA examination found that the veteran was suffering 
adhesive capsulitis of the left shoulder that was related to 
disuse of that extremity.  The VA examiner opined that this 
was not likely related to the service injury and found no 
changes indicative of a rotator cuff injury.  

As the Board finds no evidentiary basis for linking the 
current left shoulder adhesive capsulitis to service, service 
connection in this regard must be denied.  

However, other medical evidence shows that the veteran 
currently has arthritic changes of the left shoulder and that 
the left shoulder pain was the likely result of an old sprain 
type injury.  As such, the Board finds the evidence to be in 
relative equipoise in showing that the veteran currently has 
left shoulder arthritic changes that are the result of the 
trauma sustained by the veteran while on active duty.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for left shoulder arthritis is 
warranted.  






ORDER

Service connection for adhesive capsulitis as the residual of 
a left shoulder injury is denied.  

Service connection for arthritis as the residual of a left 
shoulder injury is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal







 Department of Veterans Affairs


